SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

747
KA 10-01083
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

TIMOTHY P. GRADY, SR., DEFENDANT-APPELLANT.


JOHN E. TYO, SHORTSVILLE, FOR DEFENDANT-APPELLANT.

JASON L. COOK, DISTRICT ATTORNEY, PENN YAN (BARRY L. PORSCH OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Yates County Court (W. Patrick
Falvey, J.), entered March 17, 2010. The order determined that
defendant is a level two risk pursuant to the Sex Offender
Registration Act.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   June 10, 2011                           Patricia L. Morgan
                                                   Clerk of the Court